CLARK, Associate Justice.
This is a most noisome and malodorous divorce case. The appellant (wife) accuses the appellees (husband and corespondent) of adultery. This the appellees flatly deny and assert that they came by their undressed condition in which their pictures were taken by being forced to disrobe at the point of guns in the hands of private detectives employed on a contingent basis by appellant. The evidence, so far as it has been furnished to us, is in sharp and irreconcilable conflict. The record presented is singularly inadequate. Such as it is, the record demonstrates completely that the learned trial Justice (Justice Letts) listened with exemplary patience for three days and a half to the maze of conflicting testimony and on the evidence produced arrived at a judgment in favor of appellees. This court is not a trier of facts de novo. Nothing has been suggested which would justify us in upsetting the trial court’s finding of fact, and no suggestion has been made which would justify us in reversing, as a matter of *680law, the conclusions of the Judge who heard the witnesses, observed their demeanor on the stand and had an opportunity to form an opinion as to their credibility, and who thereafter adjudged the sharp conflict of evidence in favor of the appellees,
The judgment is therefore
Affirmed.'